TERM LOAN AGREEMENT

 

This Term Loan Agreement (the “Agreement”) is made and entered into as of July
9, 2007, by and between I2 TELECOM INTERNATIONAL, INC., a Washington corporation
(the “Company”) and VESTAL VENTURE CAPITAL located at 6471 Enclave Way, Boca
Raton, Florida 33496, (the “Lender”) with reference to the following facts:

 

RECITALS

 

WHEREAS, the Lender made a loan to the Company in the principal amount of Six
Hundred Thousand Dollars ($650,000), (the “Loan”), which Loan is evidenced by,
among other things, the following documents:

 

A.           Promissory Note Agreement, dated July 9, 2007, executed by the
Lender and the Company (the “PNA”);

B.           Pledge and Escrow Agreement dated July 9, 2007, executed by the
Company, the Lender and the Escrow Agent (the “Pledge Agreement”);

(All of the foregoing documents, together with all documents and instruments
executed in connection therewith, are hereafter referred to as the “Loan
Documents.”)

 

WHEREAS, upon the funding of the Loan, the Lender have advanced the Company and
Company has received $650,000 in principal (the “Advance”);

 

WHEREAS, the Company wishes to secure and repay the Loan including the fees and
interest, by repaying the Advance together with all interest and fees incurred
on the Loan;

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for valuable consideration, the receipt and sufficiency of which are
hereby mutually acknowledged, the parties to this Agreement (collectively
“parties” and individually a “party”) agree as follows:

 

AGREEMENT

 

1.              Consideration. In consideration of the Advance, the Company
agrees to pay the Lender, principal, loan fees of $65,000 and interest when due
and pay the Lender (i) 2,600,000 warrants to purchase shares of the Company’s
restricted common stock at a price of $.10 each for a period of 3 years. The
warrants Consideration will have “Piggyback” Registration Rights which will
require the Company to register the Stock Consideration shares in a registration
statement anticipated to be filed within approximately one-hundred eighty (180)
days of this Agreement (the “Closing”).

 

2.            Security.            The Company agrees to securing the principal
amount of $650,000, in favor of the Lender in a first secured executed by the
Company in favor of

 

1



the Lender in consideration for the Loan (the “1st SA”) which shall rank
pari-passu with that certain Loan Agreement between the Company and the Lender
dated May 2, 2007; and for as long the Promissory Notes dated May 2, 2007 and
July 9, 2007, (the “Notes”) between the Company and the Lender are outstanding,
the Lender shall have the right to reject future financings by the Company if:
i) such financings restrict the repayment terms of the Notes as outlined within;
and/or ii) the exercise price of any warrant issuance related to such future
financings would be on more favorable terms.

3.            Escrow. The Company agrees to pledge 100% of the shares held in
its subsidiary i2 Telecom International, Inc., a Delaware corporation to the
Lender if the Loan is not paid or the within three months from the Closing.

 

4.            In the event any action is brought to enforce this Agreement, the
prevailing party in any such dispute or proceeding shall be entitled to recover
said party’s total reasonable attorneys’ fees and costs arising out of or in
connection with such action.       

 

5.            The provisions of this Agreement will be binding upon and inure to
the benefit of the heirs, executors, administrators, personal representatives,
successors in interest and assigns to the respective parties to it.

 

6.     This Agreement shall in all respects be interpreted, enforced and
governed under the laws of the State of Georgia. The language and all parts of
this Agreement shall be in all cases construed as a whole according to its very
meaning and not strictly for or against any individual party.

 

7.     This Agreement memorializes and constitutes the entire agreement and
understanding among the parties regarding the subject matter hereof, and
supersedes all prior negotiations, proposed agreements and agreements, whether
written or unwritten. The parties acknowledge that no other party, nor any agent
or attorney of any other party, has made any promises, representations, or
warranties whatsoever, expressly or impliedly, which are not expressly contained
in this Agreement, and the parties further acknowledge that they have not
executed this Agreement in reliance upon any collateral promise, representation,
warranty, or in reliance upon any belief as to any fact or matter not expressly
recited in this Agreement.

 

8.     The parties shall hereafter execute all documents and do all that is
necessary, convenient or desirable in the reasonable opinion of the other party
to effect the provisions of this Agreement.

 

9.     For the convenience of the parties, this Agreement may be executed by
facsimile signatures and in counterparts that shall together constitute the
agreement of the parties as one and the same instrument. It is the intent of the
parties that a copy of this Agreement signed by any party shall be fully
enforceable against that party.

 

10.  Should any provision of this Agreement be declared or determined by any
court to be illegal or invalid, the validity of the remaining parts, terms or
provisions shall

 

2



not be affected thereby and, in lieu of such illegal or invalid provision, there
shall be added a provision as similar in terms and amount to such illegal or
invalid provision as may be possible and, if such illegal or invalid provision
cannot be so modified, then it shall be deemed not to be a part of this
Agreement.

 

 

 

The rest of this page left intentionally blank

 

 

 

 

 

 

 

 

 

 

 

3





 

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

 

i2 TELECOM INTERNATIONAL, INC.

 

[img1.jpg]


By: ________________________________

Paul R. Arena

Title:

Chief Executive Officer

 

 

 

VESTAL VENTURE CAPITAL

 

 

21st Century Strategic Investment Planning, LC

By:

Allan R. Lyons

Title:

General Partner

 

 

 

4

 

 